GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge,
dissenting.
This case involves some questionable pleading tactics by the appellee, Standard Fire Insurance Company, which at the very least cause me to wonder about the propriety of their fraud defense. The majority seemingly endorses these tactics which but for a final pre-trial statement run completely afoul of all the rules and age-old policy restrictions concerning claims of fraud. F.R.Civ.P. 8(c), 9(c). In addition, the last minute addition of the completely new claim of fraud in the proofs of loss contravenes the rule limiting insurance companies to only those defenses raised in the original denial of coverage. Martinek v. Firemen’s Ins. Co., 247 Mich. 188, 225 N.W. 527 (1929).
Yet, even more disconcerting is the court’s determination, in the absence of any contemporary ruling from the Supreme Court of Michigan, that a defense of “attempted fraud” now permits an insurance company to deny coverage to their paying customers. See, M.C.L. 500.2832 The statutorily designed standard fire policy in Michigan, though, seems to void coverage only for acts amounting to actual fraud. M.C.L. 500.2832; D.R.C.D.T., Inc. v. Integrity Ins. Co., 816 F.2d 273 (6th Cir.1987). Moreover, the provisions of insurance contracts are strictly construed in Michigan to protect the interests of the insured, the policyholder, and forfeiture clauses are disfavored. In re Certified Question, Ford Motor Co. v. Lumbermens Mutual Cas. Co., 413 Mich. 22, 38, 319 N.W.2d 320 (1982); Ford Motor Credit Co. v. Aetna Cas. & Sur. Co., 717 F.2d 959 (6th Cir.1983).
In light of these clearly expressed rules of Michigan insurance law, I must respectfully dissent from the judgment of the court affirming the attempted fraud defense. At the very least, there is sufficient confusion concerning the elements of the defense to require certification of the question to the Michigan Supreme Court.